                                       SMITH MAZURE
                                             ATTO RNE YS      AT   L AW


                                 Smith Mazure Director Wilkins Young & Yagerman, P.C.
Long Island Office:                                                                              New Jersey Office:
200 Old Country Road, Suite 590                    111 John Street                    92 East Main Street, Suite 402
Mineola, New York 11501                       New York, New York 10038                Somerville, New Jersey 08876
(516) 414-7400                                     (212) 964-7400                                   (908) 393-7300
(516) 294-7325 Fax                               Fax (212) 374-1935                             Fax (908) 231-1030

Writer’s Direct Dial: (212) 485-8703                                                               Please Respond to:
myagerman@smithmazure.com                                                                              New York, NY



                                                                   December 6, 2019

       The Honorable Vera M. Scanlon, U.S.M.J.
       United States District Court, Eastern District of New York
       United States Courthouse
       225 Cadman Plaza East

       Brooklyn, NY 11201

             Re:      Luisa Janssen Harger Da Silva v. New York City Transit Authority, Metropolitan
                      Transportation Authority and Raqia Shabazz
                      Index No. : 1:17-CV-04550-FB-VMS
                      D/L         : 8/2/2016
                      Our File    : NYCTA-00547

       Dear Honorable Madam:

              We respectfully request Your Honor sign and enter as So Ordered the Consent Order
       Granting Substitution of Attorney, executed by Mr. Lawrence Heisler as Executive Assistant
       General Counsel for New York City Transit, Mr. Mark Yagerman/ Smith Mazure as outgoing
       counsel, and Mr. Andrew Keaveney at Landman Corsi Ballaine & Ford, P.C., as incoming
       counsel.
The Honorable Vera M. Scanlon, U.S.M.J.
Page 2
December 6, 2019

                                                      Respectfully yours,

                                                      SMITH MAZURE DIRECTOR WILKINS
                                                      YOUNG & YAGERMAN, P.C.




                                                By:
                                                      Jennifer M. Van Voorhis
MSY/jmv


Enclosures

cc:       Gershbaum & Weisz, PC
          192 Lexington Avenue, Suite 802
          New York, NY 10016
          (212) 385-2121/(212) 532-3801 (F)

          Roth & Roth, LLP
          192 Lexington Avenue, Suite 802
          New York, NY 10016
          (212) 425-1020/(212) 532-3801 (F)

          Landman Corsi Ballaine & Ford, P.C.
          120 Broadway, 13th Floor
          New York, New York 10271
          (212) 238-4800
1639
